DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2. 	Claims 1-20 are pending. 
3.	Claims 1-20 are examined herein. 
Election/Restrictions
4.	This application contains claims directed to the following patentably distinct species:
Polypeptides having amino acid sequences of SEQ ID NO: 3-26, and 116-118. 

The species are independent or distinct because each amino acid or nucleic acid sequence represents a structurally distinct chemical compound.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed polypeptide from the above list, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims appear generic to all species. 
5.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each sequence represents a structurally distinct chemical composition having an independent and distinct biological function.  As such, each sequence would require a unique and individually customized search strategy to find relevant prior art.  Moreover, a search on 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
6.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Guy R. Watkins, Applicant’s representative, on March 11, 2021 a provisional election of SEQ ID NO:11 as species was made without traverse. Affirmation of this election must be made by applicant in replying to this Office action.  
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim is directed to a nucleic acid construct comprising an isolated or recombinant polynucleotide having at least 80% identity to SEQ ID NO: 11, wherein the polypeptide has glyphosate N-acetyltransferase activity.  The claims are directed to a product of nature. 
	Castle et al (Science (2004) 304:1151-1154) teach GenBank Accession AX543338 which encodes a naturally-occurring enzyme from Bacillus licheniformis, which enzyme has glyphosate N-acetyltransferase activity (see pg. 1151, right col.; Supplemental Figure 1).  A BLAST-translation of the nucleic acid sequence of GenBank Accession AX543338 results in a protein having 81% sequence identity to the instant 
The sequence alignment is set forth below.  In the alignment, the “Query” is the translation of the nucleic acid sequence of GenBank Accession AX543338; and the “Subject” is the instant SEQ ID NO: 11. 
Score
Expect
Method
Identities
Positives
Gaps
Frame
264 bits(674)
2e-97()
Compositional matrix adjust.
118/145(81%)
139/145(95%)
0/145(0%)
+1

Features:
Query  4    IEVKPINAEDTYEIRHRILRPNQPLEACMYETDLLGGAFHLGGYYRGKLISIASFHKAEH  183
            IEVKPINAEDTY++RHR+LRPNQP+E CMYETDLL GAFHLGG+Y GKLIS+ASFH+AEH
Sbjct  3    IEVKPINAEDTYDLRHRVLRPNQPIEVCMYETDLLRGAFHLGGFYGGKLISVASFHQAEH  62

Query  184  SELEGEEQYQLRGMATLEGYREQKAGSTLIRHAEELLRKKGADLLWCNARTSVSGYYEKL  363
            SEL+G++QYQLRG+ATLEGYR+QKAGS+L++HAEE+LRK+GAD+LWCNARTS SGYYEKL
Sbjct  63   SELQGKKQYQLRGVATLEGYRDQKAGSSLVKHAEEILRKRGADMLWCNARTSASGYYEKL  122

Query  364  GFSEQGEVYDIPPIGPHILMYKKLT  438
            GFSEQGEV++ PP GPHILMYK+LT
Sbjct  123  GFSEQGEVFETPPAGPHILMYKRLT  147

The subject matter of claim 1 thus encompasses a naturally occurring polynucleotide.  The terms “construct,” “isolated” or “recombinant” recited in claim 1, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not impart any additional structural limitations to said bacterial polynucleoitde that would make it distinguishable from a naturally occurring product.  For example, the term “construct” could comprise an expression cassette encompassing the nucleic acid GenBank Accession AX543338 and any expression regulation elements that are naturally present in Bacillus licheniformis and control the expression of said gene.  For these reasons, the claim is directed to a judicial exception (product of nature) without significantly more. 
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of 35 U.S.C. 112(a):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description

10.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a nucleic acid construct comprising an isolated recombinant polynucleotide encoding a polypeptide having glyphosate N-acetyltransferase activity and having at least 80% identity to SEQ ID NO: 11 and the other sequences recited in claim 1; or comprising a polynucleotide encoding a protein having said activity, said protein comprising the motif of SEQ ID NO: 174, and also having at least 80% identity to SEQ ID NO: 11 or to other sequences recited in claim 2.  Applicant claims plant cells, plants, and seeds comprising said construct.  Applicant claims methods of making herbicide tolerant plant cells comprising introducing said construct into a plant cell.  Applicant claims a method of using seeds and plants comprising said polynucleotide in a method of weed control. 

Applicant does not describe the genus of isolated polynucleotides encoding amino acid sequences with 80% sequence identity to SEQ ID NO: 11, wherein said amino acid sequences have glyphosate N-acetyltransferase activity.  Applicant does describe plants, cells, seeds, or nucleic acid constructs comprising said polynucleotides.  Applicant does not describe a method of making a glyphosate resistant plant cell using said polynucleotides.  Applicant does not describe methods for controlling weeds using said plants or seeds. 
The protein of SEQ ID NO: 11 is 147 amino acids long.  A sequence having 80% identity to it could comprise up to 29 amino acid substitutions, deletions or insertions 29 sequences, a number that is infinite in practical terms.  
The described species are not sufficiently representative of that vast genus.  For example, while Table 3 does set forth 170 derivatives of SEQ ID NO: 1 or 2, including SEQ ID NO: 11, none of them appear to have as little as 80% identity to SEQ ID NO: 11.  From the amino acid sequences in that table, the one with the lowest identity to SEQ ID NO: 11 appears to be SEQ ID NO: 2 (not a variant with high glyphosate specificity), with 92.9%, and the second lowest is SEQ ID NO: 76 with 93.4%  Among the variants, which, according to Table 6 of the specification, are capable of conferring tolerance to a plant, the one with the lowest percent identity appears to be SEQ ID NO: 6 that has 96.3% identity to SEQ ID NO: 11 (see Sequence Search results for SEQ ID NO: 11 against the Published Applications database, dated March 18, 2021).
In addition to the size of the claimed genus being much larger than the number of the described species, the described glyphosate N-acetyltransferases showed substantial variability with regard to kinetic parameters as well as the glyphosate tolerance they conferred (see Tables 3 and 6).  
Moreover, the structural features set forth in the specification are not sufficient to describe the claimed genus of polynucleotides.  Applicant describes the nine-amino acid-long motif of SEQ ID NO: 174, which determines the highest specificity variants of the enzyme (Example 4); and sets forth a number of residues whose change results in improved specificity towards glyphosate, wherein said residues are distributed across several helices within the enzyme (Table 4).  Those teachings, however, are not sufficient to set forth a structure-function relationship such that one having ordinary skill 
	Given that Applicant has failed to either describe a number of species sufficiently representative of the claimed genus, or set forth the requisite structure-function relationship for the genus of amino acid sequences encoded by the claimed polynucleotides, the instant invention is not adequately described.  It is thus unclear whether at the time of filing, Applicant was in possession of the invention as broadly claimed. 
Scope of Enablement
11.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleic acid construct comprising a polynucleotide encoding the amino acid sequence of the glyphosate N-acetyltransferases of the full-length SEQ ID NO: 11 and those having at least 96.3% identity to SEQ ID NO: 11, for plants, cells, and seeds expressing said sequences, does not reasonably provide enablement for the genus of constructs comprising a polynucleotide encoding a protein having glyphosate N-acetyltransferase activity and having 80% sequence identity to SEQ ID NO: 11.  Nor does the specification reasonably provide enablement for cells, plants, or seeds comprising a polynucleotide encoding a protein having glyphosate N-acetyltransferase activity and having 80% .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims a nucleic acid construct comprising an isolated recombinant polynucleotide encoding a polypeptide having glyphosate N-acetyltransferase activity and having at least 80% identity to SEQ ID NO: 11 and the other sequences recited in claim 1; or comprising a polynucleotide encoding a protein having said activity, said protein comprising the motif of SEQ ID NO: 174, and also having at least 80% identity to SEQ ID NO: 11 or to other sequences recited in claim 2.  Applicant claims plant cells, plants, and seeds comprising said construct.  Applicant claims methods of making herbicide tolerant plant cells comprising introducing said construct into a plant cell.  Applicant claims a method of using seeds and plants comprising said polynucleotide in a method of weed control. 
	Applicant teaches polynucleotides encoding the full-length glyphosate acetyltransferases having the amino acid sequences of SEQ ID NO: 11.  Applicant teaches that SEQ ID NO: 11 is a variant of SEQ ID NO 1 derived using gene shuffling, wherein the starting enzyme, SEQ ID NO: 1, is itself a “variant with high catalytic activity 
	Applicant does not teach how to predictably practice the genus of isolated polynucleotides encoding amino acid sequences with 80% sequence identity to SEQ ID NO: 11, wherein said amino acid sequences have glyphosate N-acetyltransferase activity.  Applicant does teach how to make or use plants, cells, seeds, or nucleic acid constructs comprising said polynucleotides.  Applicant does not teach the genus of methods involving using said polynucleotides.  
The protein of SEQ ID NO: 11 is 147 amino acids long.  A sequence having 80% identity to it could comprise up to 29 amino acid substitutions, deletions or insertions anywhere along the sequence.  This amounts to the genus of at least 2029 sequences, a very large number.  Given the teachings of the specification and the state of the art, it would be highly unpredictable to attempt to determine which of the encompassed sequences possess the recited activity, and could impart glyphosate tolerance, and which do not.  
in vitro (see Table 3).  The variants also show variability with respect to the level of glyphosate resistance they confer when expressed in a plant (see Table 6).  It is noted that none of the functional variants identified in the specification appears to have 80% sequence identity to the elected species. 
For example, while Table 3 does set forth 170 derivatives of SEQ ID NO: 1 or 2, including SEQ ID NO: 11, none of them appear to have as little as 80% identity to SEQ ID NO: 11.  From the amino acid sequences in that table, the one with the lowest identity to SEQ ID NO: 11 is SEQ ID NO: 2 (not a variant with high glyphosate specificity), with 92.9%, and the second lowest is SEQ ID NO: 76 with 93.4%.  Among the variants that are capable of conferring tolerance to a plant (see Table 6), the one with the lowest percent identity appears to be SEQ ID NO: 6 that is 96.3% identical to SEQ ID NO: 11 (see Sequence Search results for SEQ ID NO: 11 against the Published Applications database, dated March 19, 2021).
In view of these teachings, in order to determine which of the variants of SEQ ID NO: 11 encompassed by the claims have the recited activity and which do not, one having ordinary skill in the art would have to perform mutagenesis and screening similar to the ones performed by Applicant in the experimental portion of the application.  The specification indicates that it would unpredictable which of the resultant variants would 
The teachings of the prior art regarding glyphosate N-acetyltransferases are consistent with this analysis.  Castle et al, for example, teach the discovery of glyphosate N-acetyltransferase activity in one of the naturally occurring B. licheniformis N-acetyltransferases (Science (2004) 304:1151-1154).  According to Castle et al, the kinetic properties of the native enzyme towards glyphosate were insufficient to confer glyphosate resistance to transgenic organisms (Abstract).  Obtaining the GAT enzyme with sufficient specificity and activity towards glyphosate necessitated eleven rounds of gene shuffling, which involved screening of thousands of mutants (Abstract; Table 1, Fig. 2).  The resultant variants comprised up to 35 amino acid changes distributed throughout the sequence (pg. 1152, left col - pg. 1153, left col.; Table 1; Fig. 3).  It is noted that in Castle et al all the proteins with sufficient activity were obtained using the screening of random gene shuffling products, and there is no indication in the reference that they could have been predicted on the basis of the amino acid sequence of the enzyme. 
In view of these teachings, making a polynucleotide encoding a glyphosate N-acetyltransferase with 80% sequence identity to SEQ ID NO: 11 would require extensive trial and error experimentation.  Moreover, even if one were able to make said polynucleotide, one would not be able to predictable use it because one would not been able to determine, without additional trial and error experimentation, whether said polynucleotide encodes an enzyme that would confer glyphosate resistance or not.  

Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 1, 3-7, 10, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castle et al (Science (2004) 304:1151-1154). 
The claims are directed to a nucleic acid construct comprising an isolated or recombinant polynucleotide having at least 80% identity to SEQ ID NO: 11, wherein the polypeptide has glyphosate N-acetyltransferase activity.  The claims are drawn to plant cells, plants and seeds comprising said construct; and to a method of producing a glyphosate tolerant cell and plant. 

Score
Expect
Method
Identities
Positives
Gaps
Frame
288 bits(736)
8e-107()
Compositional matrix adjust.
134/145(92%)
140/145(96%)
0/145(0%)


Features:
Query  3    IEVKPINAEDTYDLRHRVLRPNQPIEVCMYETDLLRGAFHLGGFYGGKLISVASFHQAEH  62
            IEVKPINAEDTYDLRHRVLRPNQPIE CM+E+DL R AFHLGGFYGGKLISVASFHQAEH
Sbjct  2    IEVKPINAEDTYDLRHRVLRPNQPIEACMFESDLTRSAFHLGGFYGGKLISVASFHQAEH  61

Query  63   SELQGKKQYQLRGVATLEGYRDQKAGSSLVKHAEEILRKRGADMLWCNARTSASGYYEKL  122
            SELQGKKQYQLRGVATLEGYR+QKAGSSLVKHAEEILRKRGADM+WCNARTSASGYY KL
Sbjct  62   SELQGKKQYQLRGVATLEGYREQKAGSSLVKHAEEILRKRGADMIWCNARTSASGYYRKL  121

Query  123  GFSEQGEVFETPPAGPHILMYKRLT  147
            GFSEQGEVF+TPP GPHILMYKR+T
Sbjct  122  GFSEQGEVFDTPPVGPHILMYKRIT  146

	Castle et la disclose making plant expression vectors comprising the polynucleotides of the modified gat genes, including the above one, and expressing them in Arabidopsis, tobacco and maize, where the transgenes were introduced into the nuclear genome of the plants (pg. 1153; Fig. 4).  Castle et al disclose using viral and ubiquitin promoters in said constructs (pg. 5 of the Materials and Methods in the Supplemental Material).  Castle et al disclose “explants” from said transgenic plants (pg. 5 of the Supplemental Materials).  Castle et al disclose seeds obtained from said 
	The nucleic acid of Castle et al will read on the nucleic acid of the instant claim 1; and the plant cells, seeds, and the maize and Arabidopsis plants of Castle et al will read on the cells and plants of the instant claims 3-7, 10, and 17. The method of Castle et al will read on the steps of the instant claims 18 and 19.  The disclosure of Castle et al thus anticipates the instant claims 1, 3-7, 10, and 17-19.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Castle et al (US Patent 7,999,152, issued August 16, 2011). 
Castle et al teach a nucleic acid encoding a protein of SEQ ID NO: 465, having glyphosate N-acetyltransferase activity and having 95.3% sequence identity to the instant SEQ ID NO: 11 (col. 2, line 44 - col. 3, line 26; claims 1 and 23).  The sequence alignment is set forth below.  
; Sequence 465, Application US/12534470
; Patent No. 7999152
; GENERAL INFORMATION
;  APPLICANT: Castle, Linda A.
;  APPLICANT:Siehl, Dan
;  APPLICANT:Giver, Lorraine
;  APPLICANT:Minshull, Jeremy
;  APPLICANT:Ivy, Cristina
;  APPLICANT:Chen, Yong Hong
;  APPLICANT:Patten, Phil

;  APPLICANT:Gorton, Rebecca
;  APPLICANT:McCutchen, Billy Fred
;  APPLICANT:Kemble, Roger
;  TITLE OF INVENTION: NOVEL GLYPHOSATE-N-ACETYLTRANSFERASE
;  TITLE OF INVENTION:(GAT) GENES
;  FILE REFERENCE: 035718/373797
;  CURRENT APPLICATION NUMBER: US/12/534,470
;  CURRENT FILING DATE: 2009-08-03
;  NUMBER OF SEQ ID NOS: 831
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 465
;  LENGTH: 146
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Protein Sequence
;  FEATURE:
;  OTHER INFORMATION: 1_1G12
US-12-534-470-465

  Query Match             95.3%;  Score 738;  DB 7;  Length 146;
  Best Local Similarity   93.1%;  
  Matches  135;  Conservative    9;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          3 IEVKPINAEDTYDLRHRVLRPNQPIEVCMYETDLLRGAFHLGGFYGGKLISVASFHQAEH 62
              :|||||||||||:||||:|||||||||||||||||||||||||||||||||:||||||||
Db          2 LEVKPINAEDTYELRHRILRPNQPIEVCMYETDLLRGAFHLGGFYGGKLISIASFHQAEH 61

Qy         63 SELQGKKQYQLRGVATLEGYRDQKAGSSLVKHAEEILRKRGADMLWCNARTSASGYYEKL 122
              |||||:|||||||:|||||||||||||||:|||||||||||||:|||||||||||||:||
Db         62 SELQGQKQYQLRGMATLEGYRDQKAGSSLIKHAEEILRKRGADLLWCNARTSASGYYKKL 121

Qy        123 GFSEQGEVFETPPAGPHILMYKRLT 147
              ||||||||||||| |||||||||||
Db        122 GFSEQGEVFETPPVGPHILMYKRLT 146

	Castle et al teach a nucleic acid construct comprising said polynucleotide, which construct includes a promoter operably linked to the polynucleotide (col. 4 lines 1-11; claims 33 and 34).  Castle et al teach a plant cell comprising said polynucleotide, and teach selecting a transgenic plant cell or plant resistant to glyphosate (col. 5, lines 22-33; claim 1 and 34).  Castle et al teach using a number of standard promoters, enhancers and other expression regulation sequences in the vectors of their invention, including regulatory sequences from CaMV (col. 54, lines 15-45, for example).  Castle et al teach making transgenic monocot and dicot plant cells, plants, seeds, and explants, expressing the polypeptides of their invention (claims 1, 11-13, 23; Examples 9, 11-13; 15-17).  Castle et al teach that vectors could be stably or transiently integrated 
	Castle et al teach that said transgenic plant cells comprising at least one other polypeptide imparting resistance to an additional herbicide, including wherein said polypeptide is resistant acetolactate synthase, a phosphinothricin acetyltransferase, or a polypeptide imparting resistance to glyphosate via a mechanism different from that of glyphosate N-acetyltransferase (claims 1, 12-20; col. 4, line 65 - col. 5, line 21).  Castle et al teach that the vectors of their invention could further comprise a pest resistance gene (col. 4, lines 20-28).  Castle et al teach a method of selectively controlling weeds in a field comprising planting a field with crop seeds or plants which are glyphosate resistant due to the presence of said heterologous polynucleotide, and applying to the crop and weeds in the field a sufficient amount of glyphosate to control weeds without significantly affecting the crop (claim 36; see claims 1 and 23). 
	Castle et al do not expressly teach a nucleic acid construct comprising an isolated polynucleotide encoding a GAT protein with at least 80% identity to SEQ ID NO: 11, and comprising the structural elements recited in the instant claims in a single embodiment.
It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to modify the nucleic acid constructs, plants, cells, explants, seeds, and methods of Castle et al, using the polynucleotide encoding the glyphosate N-acetyltransferase of SEQ ID NO: 465, the expression regulatory elements, and the additional herbicide or pest-resistant genes, as taught by Castle et al, thus arriving at 
One would have been motivated to do so because it would have amount to following the express suggestion of Castle et al, who teach SEQ ID NO: 465 as one of the glyphosate N-acetyltransferases to be used in the expression vectors of their invention; and teach plants, cells, and seeds comprising said expression vectors.  The additional structural elements of the claimed nucleic acid construct, such as promoters, enhancers, or additional resistance genes, are expressly taught by Castle et al, and their use is routine in the art.  Given that Castle et al have successfully reduced their invention to practice, one would have had reasonable expectation of success.  
Subject Matter Free of the Prior Art
16.	Claim 2 appears to be free of the prior art due to the failure of the prior art to disclose or reasonably suggest a glyphosate N-acetyltransferase comprising the full-length motif of SEQ ID NO: 174, VIMYETDLL.  The closest prior art is Castle et al (US Patent 7,405,074), which teaches several glyphosate N-acetyltransferases, including SEQ ID NO: 6, comprising the amino acid sequence MYETDLL, but does not teach the amino acid sequence VIMYETDLL. 
Conclusion
17.	No claims are allowed. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYKOLA V. KOVALENKO/
Primary Examiner, Art Unit 1662